Title: To Thomas Jefferson from Abigail Adams, 23 July 1786
From: Adams, Abigail
To: Jefferson, Thomas



Dear Sir
London july 23. 1786

Mr. Trumble will have the honour of delivering this to you. The knowledge you have of him, and his own merit will ensure him a favourable reception. He has requested a Letter from me, and I would not refuse him, as it gives me an opportunity of paying my respects to a Gentleman for whom I entertain the highest esteem, and whose portrait dignifies a part of our room, tho it is but a poor substitute for those pleasures which we enjoy’d some months past.
We console ourselves however by the reflection which tends to mollify our grief for our [depar]ted Friends; that they are gone to a better Country, an[d to a] Society more congenial to the benevolence of their minds.

I Supposed Sir that Col. Smith was your constant correspondent, and that his attention, left me nothing to inform you of. This Country produced nothing agreeable and our own appears to be takeing a Nap, as several vessels have lately arrived without a scrip, from any creature. By one of the papers we learn that Col. Humphries was safely arrived.
Perhaps neither of the Gentlemen may think to acquaint you, that the Lords of the admiralty have orderd home Captain Stanhopes Ship, and calld upon him for a justification of his conduct to Govenour Bowdoin, that having received what he offerd as such, they voted it not only unsatisfactory, but his conduct highly reprehensible. As such they have represented it to his Majesty, and Captain Stanhope will not be permitted to return to that Station again. Thus far we must give them credit.
I suppose you must have heard the report respecting Col. Smith—that he has taken my daughter from me, a contrivance between him and the Bishop of St. Asaph. It is true he tenderd me a son as an equivilent and it was no bad offer. But I had three Sons before, and but one daughter. Now I have been thinking of an exchange with you Sir. Suppose you give me Miss Jefferson, and in some [fu]ture day take a Son in lieu of her. I am for Strengthening [the] federal union.
Will you be so good as to let petite apply to my shoe maker for 4 pr. of silke shoes for me. I would have them made with straps, 3 pr. of summer silke and one pr. blew sattin. Col. Trumble will deliver you a guiney for them. Whenever I can be of service to you here, pray do not hessitate to commission me. Be assured you confer a favour upon your Humble Servant,

A Adams

